 468DECISIONSOF NATIONALLABOR RELATIONS BOARDBuilding and Construction Trades Council of Monte-reyCounty;Carpenters Local Union No. 925,International Brotherhood of Carpenters&JoinersofAmerica,AFL-CIOandWhite ConstructionCompany,Inc.Case 20-CC-1128January 29, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSOn July 20, 1972, Administrative Law Judge'Louis F. Penfield issued the attached Decision in thisproceeding.Thereafter,RespondentsBuildingTrades Council and Carpenters Local Union No.925, filed exceptions to his recommended Order andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions 2 of the Administrative Law Judgeand to adopt his recommended Order, as modifiedbelow.3iThe title of "Trial Examiner"was changed to "Administrative LawJudge"effective August 19. 1972sThe Respondents have excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's establishedpolicy not tooverrule an Administrative Law Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.Standard DryWallProducts, Inc,91 NLRB544, enfd 188F 2d 362 (C A. 3). Wehave carefullyexamined the record and find no basis for reversing his findings3We agree with the Respondents that the"broad"order recommendedby the Administrative Law Judge is inappropriate under the particular factsof this case.The record shows that the picketing herein was for a dualpurpose, one of which was primary and not unlawful In addition, therecord does not disclose a propensity to engage in similar violations. Inthese circumstances,we shall modify the recommended Order.APPENDIXNOTICE TO EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce orencourageany individ-ual employed by White Construction Company,or any other person, to refuse to work or renderservices in the course of his employment, nor willwe threaten, coerce orrestrainWhite Construc-tion Company, or any other person, by picketingor othermeans,where, in either case, an objectthereof is to force or require White ConstructionCompany toceasedoingbusinesswith D & RElectric, Inc., or any other person.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondents,Building and Construction Trades Council of Monte-rey County, California, and Carpenters Local UnionNo. 925, International Brotherhood of Carpenters &Joiners of America, AFL-CIO,Salinas,California,their officers, agents, and representatives, shall takethe action set forth in the Administrative LawJudge's recommended Order, as modified below.1.Delete paragraph 1 and substitute the follow-ing:"1.Cease and desist from inducing or encourag-ing any individual employed by White, or any otherperson, to refuse to work or render services in thecourse of his employment, or threatening, coercing,or restrainingWhite, or any other person, bypicketing or other means, where in either case anobject thereof is to force or require Whiteto ceasedoing business with D & R Electric, Inc."2.Substitute the attached notice for the noticeattached to the Administrative Law Judge's Deci-sion.BUILDING ANDCONSTRUCTION TRADESCOUNCIL OF MONTEREYCOUNTY(Labor Organization)DatedBy(Representative)(Title)CARPENTERS LOCALUNIONNo. 925,INTERNATIONALBROTHERHOOD OFCARPENTERS & JOINERSOF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13018 FederalBuilding,Box 36047, 450201NLRB No. 65 BUILDING & CONSTR. TRADES COUNCIL OF MONTEREY469GoldenGate Avenue, San Francisco, California94102, Telephone 415-556-0335.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis S. PENFIELD, Trial Examiner: This case was triedbefore me at Monterey, California, on March 6, 1972. Theoriginal charge was filed by White Construction Company,Inc.,herein calledWhite, on July 20, and an amendedcharge was later filed by White on August 23, 1971. Thecomplaint issued on September 1, 1971. The primary issuesare whether Respondent Building and Construction TradesCouncil of Monterey County, herein called the Council,violated Section 8(b)(4)(i) and (ii)(B) of the National LaborRelationsAct, herein called the Act, by picketing andother conduct attributable to it, and whether CarpentersLocalUnionNo. 925,InternationalBrotherhood ofCarpenters & Joiners of America, AFL-CIO, herein calledthe Carpenters, acted in concert with, or as agent of, theCouncil with respect to such unlawful conduct and therebybecomes equally responsible.Upon the entire record, including my observation of thewitnesses,and after due consideration of briefs filed by theGeneral Counsel, the Council, and the Carpenters, I makethe following:FINDINGS OF FACTI.JURISDICTIONWhite is a California corporation with a place ofbusiness in Salinas,California,where it engages in thebuilding and construction industry by constructing,selling,and renting houses and apartments. This proceeding isprimarily concerned with an apartment project beingconstructed by White located at 1123 Los Palos Drive inSalinas,California,hereinafter referred to as the Salinasjobsite.D & R Electric, Inc., herein called D & R, is also aCalifornia corporation functioning as an electrical subcon-tractor in the building and construction industry in theSalinasarea.Under circumstances to be more fullydescribed below, at times material to this proceeding,White had a contract with D & R to perform the electricalwork at the Salinas jobsite. During the calendar year 1971,White, in conjunction with its subcontractors, purchasedand received goods and materials valued in excess of$50,000 for use in the construction at the Salinas jobsite.Said goods and materials were either purchased directlyfrom suppliers located outside the State of California, orwere purchased from suppliers located within the State ofCalifornia, who in turn had purchased and received suchgoods and materials directly from points located outsidethe State. Under the circumstances I find White and D &R, as its subcontractor,each to be employers engaged incommerce,or in operations which affect commerce,withinthemeaning of the Act. I further find that at all timesID & R had a collective-bargaining agreement with a labor organizationknown as Peninsula Craftsmen& Workers Association. CouncilRepresent-ative Hansen testified that this organization,as well as others,entered intocontractswhich undercutworking conditions establishedby AFL-CIOaffiliatesThe Councilin effect viewedemployeesrepresented by suchmaterial herein,the Council and the Carpenters,hereincollectivelycalled Respondents,were each labor organiza-tionswithin the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel alleges that Respondents, acting inconcert, by picketing or acts of inducement or encourage-ment directed at White or its employees, each with anobjectof forcing or requiringWhite to cease doingbusiness with D & R, engaged in conduct violative ofSection 8(b)(4)(i) and (ii)(B) of the Act.Respondents claim the picketing of White to have beensolely for the purpose of obtaining a lawful so-calledbuilding trades industry agreement, and insist that at notime did the picketing or any other conduct have anunlawful object. In addition Respondent Carpenters deniesacting in concert with Respondent Council for anypurpose.White has been engaged in the building and constructionindustry in the Salinas area of Monterey County forapproximately 22 years. White employs its own employeesto some extent and subcontracts other construction work.At times material to this proceeding White was directlyemploying carpenters. Such carpenters were covered by acollective-bargaining contract between White and Respon-dent Carpenters.RespondentCouncil is a labor organization whosemembership is comprised of AFL-CIO affiliates thatfunction in the building and construction industry ofMonterey County. It exists to promote the interests of itsmembers, and in substantial measure brings this about byhaving general contractors in the industry sign a so-calledbuilding trades agreement which binds them to use onlyAFL-CIO affiliates as subcontractors on their constructionprojects.On March 19, 1971, in response to a request fromRespondent Council, Joseph Wayne White, president ofWhite, met with Council President R. E. Foster and a mannamed Gaines, also representing the Council.WaynePierce and Darrell Ross, both representing the Carpenters,the AFL-CIO affiliate with which White had a contract,alsowere present at this meeting. According to theundisputed testimony of White, a Council representativecomplained that D & R, then working as electricalsubcontractor on aWhite construction job atMac'sRestaurant in Salinas, was nonunion and threatened Whitewith picketing if D & R were not removed from the job.I D& R for approximately 2 years prior to this March meetinghad done all, or substantially all, of the electrical workneeded on White's jobs. At the time of the March meeting,D & R had completed approximately 90 percent of thework on the Mac's Restaurant job. Nevertheless, Whiteresponded to the Council's picketing threat by shortlythereafterreplacingD & R with another electricalsubcontractorwhich completed the approximately 10percent of the electrical work remaining to be done on theorganizations in much the same category as those notrepresented by anyunion at all.Thus it became customaryto refer to such contractors asnonunion,and theCouncil.inpursuing its efforts to have all generalcontractors bound to its agreement.regarded all subcontractors that did nothave contractswith AFL-CIO affiliatesas nonunion. 470DECISIONS OFNATIONALLABOR RELATIONS BOARDMac's job.White further testified,also without contradic-tion,that at this same March 19 meeting he told all thosepresent,which would include both Ross and Pierce, of hisforthcoming apartment house project at the Salinas jobsite.White states that he represented to the group that heintended to use D & R as the electrical subcontractor whenthatjob commenced.It stands undisputed that neither Foster nor Gaines atany time during the course of this March 19 meeting askedWhite to sign the standard building trades agreement.During the first week in April,however,White had afurthermeeting with Foster alone.At this time FosterpresentedWhite with a building trades agreement andasked him to sign it. White told Foster that he could not doso until he had discussed the matter with his attorney.Approximately a week later,White notified Foster thatafter consulting with his attorney he had concluded thatthe agreement presented was too broad in scope,and thathe could not sign it.This was the last communication priorto the picketing to be described below which White hadfrom either Council or Carpenter representatives relative tosigning the standard agreement, or relating to his previous-ly announced intention to use D & R on the Salinas job.The work at the Salinasjobsite involved the constructionof a 12-unit apartment.The record does not show preciselywhen White commenced this work.D & R did some of theinitial electrical work at the jobsite.On July 16, however, D& R was not working at the jobsite,and was not scheduledfor further work for approximately 2 more weeks. AsWhite had represented,however,he intended to, and wascommitted to, have D & R perform all the electrical workthat the job required.On July 16, however,White wasusing only the carpenters which he himself employed, andthe employees of a plumbing subcontractor,at the jobsite.As we have seen,White's carpenters were covered by acontractbetweenWhite and Respondent Carpenters.Presumably employees of the plumbing subcontractor werecovered by a contract with anotherAFL-CIOaffiliate.RussellHansen,the Council's secretary, testified that itwas the aim of the Council to have each contractor in thecounty become a party signatory to the standard buildingtrades agreement,and that the Council's efforts to achievethis goal were continual.Hansen stated, however,that onlyabout 40 of the county's 120 contractors had signed suchan agreement.The Council pursued a policy of going afterthebigger operators first.Hansen stated that he andFoster,as the two principal officers of the Council, usuallyalternated their efforts between the communities of Salinasand Monterey,approaching a contractor first in one areaand then the other.By July 1971, a Monterey contractorhad been the last target,so that next in order became aSalinas contractor.Hansen offers no other explanation forthe specific choice of White at this time. In any event,according to Hansen,early in the evening of July 15 hedrove by White's Salinas jobsite and concluded that the jobwas of a size,and was at the stage,where it would bedesirable to press for the standard contract. Hansen2 It may be noted that Pierce was among those present at the March 19meeting,and it is undenied that at that time White told both Pierce andRoss that he intended to use D & R on the forthcoming Salinas JobSignificantly while Pierce denies that he mentioned D & R to Hoover duringthe telephone conversation on July 15, he does not deny that Hoover askedspecifically denies that at this time he personally knew thatD & R, or any other subcontractor White expected to useat the Salinas jobsite was nonunion.In any event Hansen made no effort to communicatewith White about the signing of the agreement,but shortlyafter viewing the jobsite,proceeded to a meeting of theCouncil which was held in Salinas.The record is sparse asto the details of this meeting.It is not shown if it was aregular Council meeting,if it had been specially called fora particular purpose,whether it was attended generally byCouncil members,or what, if anything,Hansen or anyoneelse reported to the meeting about White's job, or thesubcontractors he was using or intended to use. Themeetingwas chaired,however, by Council PresidentFoster, and in addition to Hansen,those present includedCarpentersRepresentativesRoss and Pierce. At somepoint during the meeting a motion was made,by someonenot identified,to have the Council picket White on thefollowing day allegedly for the sole purpose of gettingWhite to become a party signatory to the building tradesagreement.The motion was carried,although the discus-sion concerning it is not fully set forth in the record.Hansen specifically denies that at any time during thecourse of this meeting was mention made of D & Rspecifically,orofany other nonunion subcontractorworking for, or expected to work for, White at the Salinasjobsite.Foster did not testify.Pierce gave no testimony asto what transpired at this meeting.Ross was questionedbut was unable to remember any discussion as to White"using some nonunion people."On the same evening shortly after this Council meeting,CarpentersRepresentativeWayne Pierce telephonedDavidHoover,the carpenter foreman at the Salinasjobsite, and a member of the Carpenters. Pierce advisedHoover that there would be a picket at the jobsite on thefollowingmorning.Hoover testified that he expressedsome shock at receiving this news,and inquired of Pierce ifthe crew should stay off work. According to Hoover, Piercesaid he could not tell the men to stay off the job, but that"a good union member should not work behind a picketline."Hoover then asked Pierce the reason for thepicketing,specifically inquiring if it were related to the useof D & R as electrical subcontractor.Hoover states thatPierce replied in the affirmative.Pierce acknowledgestelephoning Hoover.Pierce testified that he did not tellHoover that the crew should not work behind the picketline. Pierce insists that in response to Hoover's inquiry asto the purpose of the picketing he only stated "Thebuilding trades was asking Mr. White for a building tradesagreement."He denies that at any time he mentioned D &R to Hoover,claiming that at that time he had noknowledge that D & R had been,or was scheduled to be,on the Whitejob.2On the morning of July 16, a picket appeared at theSalinas jobsite carrying a picket sign with the followinglegend:him if the picketing was brought about by the presence of D & R. nor doeshe claim that he told Hoover that he knew nothing whatsoever of D & RUnder the circumstances I credit Hoover's version of this telephoneconversation BUILDING & CONSTR. TRADES COUNCIL OF MONTEREY471J.W. White Constr., ContractorUNFAIRDoes Not Have Contract with the MontereyCounty Building Trades CouncilCarpenters Representative Darrell Ross appeared at theSalinasjobsite forthe first time onJuly 16 at approximate-ly 10 a.m. David Hoover, the carpenter foreman, AnthonyHoover, a carpenter, Tom Potter, a laborer, and Jim Hicks,an apprentice carpenter,were all presentwhen Rossarrived.David Hoover askedRoss whatthe men shoulddo. According to the mutuallyconsistentand corrobora-tive testimony of the two Hoovers and Potter, Ross repliedthat it was up to them whether or not they should continuework, and that he could not tell them what to do. Theystate,however, that Ross told themitwas a sanctionedpicket line, and that "good union members would not workbehind a picket line." To support the latterassertion, themen statethatRoss referredthem to section 7 of thebylaws and trade rules of the Monterey Bay DistrictCouncil of Carpenters, noting particularly the followingprovision:No member shall work behind a picket line establishedor authorized by the Carpenters or the appropriateCentral Labor or Building Trades Council.Although little work was done, the men remained at thejobsite until noon of that same day. At that time they againhad a conversation withRoss, this time in the presence ofWhite. Again they asked Ross if they were to stop work,and again they inquired as to the reason for the picketing.According to David Hoover, Ross answered much asbefore,again refusingto tell them what to do, but onceagain pointing out that it was a sanctioned picket line, andonce againreferringto the union bylaws and stating thatgood union members do not work behind picket lines.According to Hoover, at this time he asked Ross why thepicket line was there. Ross first replied that "Somethingwasn't right on the job." Hoover then got more specificand asked, "if it was the D & R Electric," and Ross repliedthat "that wasthe reasonthe picket was there." AnthonyHoover and Tom Potter corroborate David Hoover'stestimony fully, including his inquiry and the response ofRoss with regard to D & R. Ross acknowledges that hetalked with the men and concedes that he informed them itwas a sanctioned building trades picket, and that he calledtheir attention to the union bylaws. He denies telling themen specifically that it was the presence of D & R on thejob that brought about the picketing. He admits, however,that therewas some discussionof "the nonunionelement"and he acknowledges that "D & R Electrical firm wasmentioned." I credit theconsistentversions of the threeemployees as to what occurred at this time on July 16.Following this noontime discussion, the men present leftthe jobsite although they had been scheduled to work forthe balance of the day. The plumbing and sheetmetalcontractor had also been scheduled to work on that day. Itstands undisputed that the employees of this subcontractordrove out to the construction site on the morning of July 16and, upon seeing the pickets, turned back and did notreport for work. In the afternoon of July 16, White calledPierce and asked him to arrange a meeting for the nextmorning at White's office. About 10 a.m. on the followingday, a Saturday, Pierce, accompanied by Russell Hansen,secretary of the Council, came to White's office. White hadnot previouslymet Hansen.According to White, whenHansen raised the question of signing a building tradesagreement,White repeated to Hansen what he had toldFoster in April, that he regarded the agreement as toobroad in scope. At this time Hansen agreed with White onthispoint, and presentedWhite with a one-page, shortform building trades agreement,suggesting that he readand sign it. White looked it over but declined to sign it,stating that he wished to consult with his attorney first.White testified that he then asked "if there was a way wecould get the picket off the job Monday morning until weget this ironed out." According to White, Hansen replied,"If you will guarantee that D & R won't be on the jobMonday there will be no picket on the job." Hansen'sversion of this Saturday meeting differs in some measure.Hansen insists that his whole emphasis was limited togettingWhite to sign the short form agreement. Hansenstates thatWhite read over the agreement and noted thatcompliance withits termswould require only a minimalchange in his operations inasmuch as D & R was the onlynonunion subcontractor on his job. Hansen states thatsuch reference to D & R was his first knowledge that Whiteintended to use D & R on the Salinas job. Hansen testifiedthathe toldWhite that he had no interest in whatsubcontractors White used on this job, but that he was onlyinterested in the agreement. While this discussion regard-ing the building trades agreement took place primarilybetweenWhite and Hansen, White testified that at somepoint during the course of the discussion Pierce had stated,"Why don't you sign the agreement? Why are you fightingthe electricians' battle for them?" Pierce was not ques-tioned as to his conduct at this Saturday meeting.While some conflict exists as to precisely all thathappened at this Saturday meeting, it is agreed that Whitemade it clear to Hansen and Pierce that D & R was notscheduled to be working at the jobsite on the followingMonday, and that White would undertake immediately toconsultwithhisattorney regarding the short formagreement. Under the circumstances Hansen appears tohave represented that there was to be no picket on the jobon Monday. Hansen, however, denies that the presence orabsence of D & R on that day affected his decision.Hansen also states he told White that he "was not going toguarantee that the picket would not go back again."As Hansen had represented, no picket appeared at theSalinas jobsite onMonday morning. According to theuncontradicted and credited testimony of Margery Diller,White's secretary, at some point on Monday, acting onWhite's instructions, she called Pierce and relayed to him amessage that White had given her. Diller states that shetoldPierce thatWhite had an appointment with hisattorney for the following day and "that D & R would notbe on the job until this matter was resolved." Diller statesthat during the course of this conversation Pierce asked herifWhite "had a signed subcontractor agreement with D &R Electric." Diller responded that she did not know. Pierce 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen stated, "Well, if Wayne had a subcontractagreementwith D & R they would let them go ahead and do the job ifWayne would not use them on any future jobs." Dillerreplied that she would give such message to White. Piercethen asked her if she would call Russ Hansen and relay thesame messageto him that she had given to Pierce, and atthe same time tell Hansen that Pierce had "said it was allright with [him]." Thereafter, Diller relayed to Hansen themessage that White was meeting with his attorney and thatD & R would not be on the jobuntilthematter wasresolved.During the same conversation, she also toldHansen that Pierce had stated "that it was all right withhim."As noted above, D & R was not scheduled to work at theSalinas jobsite for from 2 to 3 weeks. Subsequent to theevents above set forth, no pickets ever returned to the job.At a time not fixed in the record,a later meetingoccurredbetween Hansen and White. At this time, however, nodiscussion concerning the signing of the standard agree-ment took place inasmuchas an unfairlabor practicecharge had been filed and Hansen advised White thatunder the circumstances he did not want "to discuss theagreement."III.DISCUSSION OF THE ISSUES AND CONCLUSIONSSection 8(b)(4) of theAct is broadlydesigned to shield"unoffending employers and others from pressures incontroversies not theirown."3 Aviolation of the section isestablished if picketing or other proscribed conduct iscarried on with an object of disrupting an existing businessrelationship between two or more employers.The GeneralCounsel concedes that Respondent Council could legiti-mately seek to bind a general contractor,such as White, toa contract which would require that he use only employeesrepresentedby AFL-CIO affiliates on work done at hisjobsites.The asserted vice in the instant case is allegedlyfound in the claim that Respondents pursued not only thislegitimate object,but that they coupled it with the unlawfulobject of compelling White to cease doing business with D& R. The General Counsel citesNortheastern IndianaBuilding and ConstructionTradesCouncil(Centlivre VillageApartments),148 NLRB 854, as controlling.The Board inthat case held "that picketing by a union in the construc-tion industry to interrupt business relations between aneutral general contractor and an identified subcontractorconstitutes a violation of Section 8(b)(4)(B),notwithstand-ing the fact that the picketing also has a lawful concurrentobjective of securing a `hot cargo'agreement permitted bythe 8(e) proviso."Respondents would not dispute thispropositionas a matter of law,but deem it to beinapplicable to the facts of the instant case.Respondentsdefend their conduct by asserting that the record does notestablish that they both acted in concert,or that, jointly orseverally,they engaged in conduct for other than thelawful object of obtaining the standard building tradesagreement.It is urged that no basis exists for finding thepicketing or acts of inducement to have occurred incircumstances indicating that eitherRespondent hadknowledge of the presence of D & R on the White project,or of White's business relationship with D & R. Thus it isclaimed that at the time of the picketing, there does notexist the "identified subcontractor" that serves to establishthe violation inCentlivre.We must first treat with the claim that the twoRespondents were acting in concert. As we have seen, theCouncil existed to further the interests of its members, anditundertook to do this primarily by taking action whichwould bind general contractors to the building tradesagreement. Although direct affirmative evidence is lackingto establish the membership of Respondent Carpenters inthe Council, such is not denied, and it is a fair inferencefrom the record as a whole, that Respondent Carpenters, asan AFL-CIO affiliate functioning in the building andconstruction industry of Monterey County, was such amember. Carpenters conduct with respect to White, asshown on this record, supports such an inference andsuggestsfurther that the Carpenters and the Council actedin concert in the controversy with White. Thus, we notethat Carpentersrepresentativesjoined with Council repre-sentatives in the first confrontation withWhite, on March19,and nothingsuggeststhat the two took divergentpositions. Carpenters representatives again participated inthe Council meeting in which it was voted to picket White.Itwas a Carpenters representative who notified Hoover, amember of the Carpenters, of the intent to picket on July15 and of its purpose. Another Carpenters representativeappeared on the job after the picketing had commenced toexplain to the men that it was a sanctioned picket line, andto answer questions as to its purpose and what they shouldor should not do. White used Carpenters RepresentativePierce to set up his postpicketing meeting with Hansen.Pierce came to the meeting with Hansen, and participatedin it. Later, it was to Pierce that White sent a messageconcerning the controversy, and it was at Pierce's requestthat the message was relayed to Hansen. Thus, with respectto the controversy involving White, we find both theCouncil and the member with which White had contractu-al relations, appearing to join forces and to work togetherconsistently.Under the circumstances, I find that at alltimes material to this proceeding, Respondent CarpentersactedwithRespondent Council, and the two may bedeemed to have been acting jointly and in concert.Thereisnodoubt that,commencinginApril andcontinuing thereafter,Respondent undertook to haveWhite become a party signatory to the building tradesagreement,and that this remained a continuingobjectiveat all material times. However, Respondents' contentionthat this remained their sole objective will not withstandfull scrutiny.Contraryto the contention of Respondents, Iam satisfied that at all material times during the controver-sy Respondents were aware of White's intention to use D& R as his electrical subcontractor,and that in addition toseeking a building trades agreement Respondents were alsopressing forWhite to remove D & R from the job.Events leading up to the picketing suggest a dual object.As set forth above, in March D & R was the specific targetof the joint efforts of both Respondents in their initial3N L R B v Denver Building and Construction Trades Council,345 U.S645.692 BUILDING & CONSTR. TRADES COUNCIL OF MONTEREY473approach to White. At this time, White was not even askedto sign the standardagreement,but was specificallythreatened with picketing if D & R continued on his Mac'sRestaurant job.White responded to this threat byreplacing D & R. D & R, however, had been doing White'selectrical work for about 2 years, and while White yieldedon the Mac's job, he made it clear to both Respondents atthe March 19 meeting that he intended to use D & R on hisforthcoming Salinas apartment job. The first direct attemptto bind White to the building trades agreement did nottake place until nearly a month after this initial confronta-tion involving D & R. When White rejected the profferedbuilding trades agreement shortly thereafter, RespondentCouncil did not pursue the matter further. Indeed, the nextapproach made to White came with the picketingitself.The decision to picket on July 16 had been made at aCouncil meeting taking place the day before. At that time,both Respondents must be charged with knowledge thatWhite intended to use D & R on the Salinas job. CouncilPresidentFoster chairedthismeeting,and CarpentersRepresentatives Ross and Pierce were both in attendance.Both had been present at the March 19 meeting, whenWhite had advised them that he would be using D & R onthe Salinas apartmentproject.Respondents'witnessesHansen, Pierce, and Ross each sought to make it appearthat the presence of D & R on White's job was notconsidered at this Councilmeeting.As noted above, I havecredited the testimony of David Hoover that immediatelyafter thismeeting Pierce acknowledged to him in atelephone conversation that it was White's use of D & Rthat had brought about the Council's decision to picket.Hoover's testimony as to this telephone conversation isconsistentwith the mutually corroborative and creditedtestimony of the two Hoovers and Potter, that on thefollowing day Carpenters Representative Ross told themsubstantially the same thing. It is unlikely that Pierce andRoss would have made such representations had thepresence of D & R not only been discussed at the Councilmeeting but that also there had been an understanding thatthe picketing would be for the dual purpose of pressing forD & R's removal as well as seeking a building tradesagreement,and I so find.Events occurring subsequent to the day of the picketinglend further support to the conclusion that the picketinghad a dual objective. The principal emphasis of theSaturdaymeetingbetweenWhite and Respondents'representatives centered on the building trades agreement.However, the continuing presence of D & R on the Salinasapartment job and on further White jobs also played aprominent part in the discussion. It was only after learningthatD & R would not be on the job on the followingMonday that Respondent Council announced that therewould be no picketing on that day. It was after Whiteagreed to consult with his attorney about signing the newshort form building trades agreement that Respondentssuggested that they might consent to D & R's completingthe current job providing they hadassurancethat D & Rwould not be used on subsequent White jobs. SignificantlyHansen voiced the caveat that theimmediatewithdrawalof the picket would not necessarily mean that picketingmight not be resumed in the future, presumably if noagreement were reached with White as to the future use ofnonunion subcontractors.Thus it appears that in postpick-eting communications nothing occurred which is inconsis-tent with a conclusion that the continuing presence of D &R remained a significant factor in Respondents'decision tomove against White in this controversy.Accordingly,against a set of circumstances whichincludes a background containing a direct threat to picketshould D & R remain on an earlier job,a failure by theCouncil to follow up an earlier contract demand until afterWhite commenced a job upon which D & R was known tobe the electrical subcontractor,the admissions of theCarpenters representatives toWhite's employees that thepresence of D & R had precipitated the picketing, andpostpicketing conduct not inconsistent with the generaltenor of such admissions, I deem it reasonable to infer thatRespondents moved against White on July 16 both toobtain the building trades agreement,and to cause him tocease using D & R on the apartmentjob. Asnoted above,picketingforthe latter reason would be for an unlawfulobject. Accordingly, I find Respondents' picketing on July16 to have been conduct violative of Section 8(b)(4)(ii)(B)of the Act. Although Ross made it clear that he was notordering White's employees to leave the job, or threateningthem with reprisals if they worked behind the picket line,his conduct in advising the employees that it was asanctioned picket line, and calling their attention to theirobligations as union members and explaining that goodunion members did not work behind picket lines,consti-tutes inducement to refrain from working behind theCouncil's picket line.Since this conduct too was in pursuitof the same unlawful objective, it constitutes conductviolative of Section 8(b)(4)(i)(B) of the Act, and I so find.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent Council and Respondent Carpenters areeach labor organizations within the meaning of Section2(5) of the Act.2.White and D & R are each employers, as defined inSection 2(2) of the Act,engaged in commerce within themeaning of Section 2(6) and(7) of the Act.3.By the conduct set forth in section II, above,Respondents,and each of them,have induced andencouraged employees of White to engage in a strike or arefusal in the course of their employment to performservices,and by the picketing above described havecoerced and restrained employees of White, each with theobjectof forcing or requiringWhite to cease doingbusinesswithD & R,therebyengaging in unfair laborpracticeswithin the meaning of Section 8(bX4)(i) and(ii)(B) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that Respondents and each of them haveviolated Section 8(b)(4)(i)and (ii)(B) of the Act, I will 474DECISIONS OFNATIONALLABOR RELATIONS BOARDrecommend that they cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case, Ihereby issue the following recommended: 4ORDERItisrecommended that Respondent Carpenters andRespondent Council, their officers, agents, and representa-tives,shall:1.Cease and desist from inducing or encouraging anyindividual employed by White, or any other person, torefuse to work or render services in the course of hisemployment,or threatening,coercing,or restrainingWhite, or any other person, by picketing or other means,where in either case an object thereof is to force or requireWhite to cease doing business with D & R or any otherperson.+ In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings.conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes5 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading"Posted by2.Take the following affirmative action which it isfound will effectuate the policiesof the Act:(a) Post at the business offices and meeting halls of eachof the Respondents copies of the attached notice marked"Appendix."5 Copies ofsaid noticeon forms provided bythe Regional Director for Region 20,after being signed byrepresentatives of each of Respondents, shall be posted byeach Respondent immediately after receipt thereof and bemaintained for 60 consecutive days thereafter, in conspicu-ous places.Reasonable steps shall be taken by eachRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(b) Sign and mail sufficient copies of said notice to saidRegionalDirector for posting by White, if willing, atlocations where notices to his employees are customarilyposted.(c)Notify the said Regional Director,in writing,within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith .6Orderof theNational LaborRelations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."6 In the event that this recommended Order is adoptedby the Boardafter exceptions have been filed, this provision shallbe modified to read."Notifythe Regional Director for Region 20,inwriting,within 20 daysfrom the date of this Order,what steps the Respondent has takento complyherewith "